Per Curiam.
The defendant does not challenge by exception any finding of fact made either by Judge Carr or Judge Mintz. The appeal, therefore, presents the question whether the findings support the orders and whether error of law appears upon the face of the record. The findings and the pleadings support the orders. No error of law appears.
The defendant, by brief and oral argument, insists this Court take notice of the issues raised in ,another civil action referred to in the order of Judge Mintz as S. D. 14614. No part of the record in that case is included in the record now before us. Reference to it is meaningless. The order entered by Judge Mintz provides it is without prejudice to the defendant’s rights in the other case.
Affirmed.